CAUSE NO. 73810

THE STATE OF TEXAS                                     149th District Court
                                                                                  FILED IN
vs                                                     of                   14th COURT OF APPEALS
JOSHUA EUGENE PLASTER                                  Brazoria County, Texas HOUSTON, TEXAS
                                                                           6/17/2015 3:11:20 PM
                                 NOTICE OF ASSIGNMENT ON APPEAL            CHRISTOPHER A. PRINE
                                                                                    Clerk
         ON THE 17th day of June, 2015, the defendant in the above styled and numbered cause
excepted to the order of the Court in said cause and gave Notice of Appeal to the Court of
Appeals, Fourteenth Judicial District.

Date of Judgment or Other Order Appealed From: 5/20/15

Date of Sentencing: 5/20/15

Name of Trial Court Judge:         Terri Holder

Name of Court Reporter:            Robin Rios

Name and Address of Defense Attorney on Appeal:
                           Keith G. Allen, (Appointed)
                           2360 CR 94, Suite 106
                           Pearland, Texas 77584

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?            Yes

Motion for New Trial Filed? 6/17/15

Appeal Bond: No               Date N/A

Offense and Punishment: Aggravated Robbery; Fifteen (15) years - TDCJ-ID

                                                  RHONDA BARCHAK, District Clerk

                                                  By /S/ Kathleen McDougald, Deputy




Appeal Notice of Assignment